Denied on the showing made. Relator makes no showing which indicates a lack of understanding of the DWI, fourth offense, guilty plea proceedings. The district court records in relator’s prior DWI convictions do not contain motions for Boykin transcripts. If relator wishes to pursue his claim that prior convictions which formed the basis for his DWI, fourth offense, charge are constitutionally infirm, he should file motions to obtain those Boykin transcripts as a prerequisite to attacking those former convictions. If he thereafter succeeds in establishing constitutional infirmity in any or all of the three prior DWI convictions, the fact of the vacated conviction(s) will provide the basis for a subsequent attack on his conviction and sentence for DWI, Fourth offense. See, State ex rel. Becnel v. Blackburn, 410 So.2d 1015 (La.1982).